                                                   Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 1 of 18 Page ID #:1




                                              1      Luis F. Reyes (SBN 317323)
                                                     Steven J. Settles (SBN 317426)
                                              2      Email: Luis@reyessettles.com
                                                     Reyes & Settles, LLP
                                              3      41690 Ivy Street, Suite B
                                                     Murrieta, CA 92562
                                              4
                                                     Telephone: 888-812-5549
                                                     Facsimile: 866-877-0311
                                              5

                                              6
                                                     Attorneys for Plaintiffs,

                                              7

                                              8

                                              9                                  UNITED STATES DISTRICT COURT
                                              10                                      CENTRAL DISTRICT COURT
                                              11

                                              12
41690 Ivy Street Suite B, Murrieta CA 92562




                                                     MARIBEL BARRERA-VASQUEZ,                         Case No.: 5:21-cv-1172
  1-888-812-5549 – www.reyessettles.com




                                              13
                                                     MARVIN BARRERA, individuals, and
         REYES & SETTLES, LLP




                                                                                                      COMPLAINT FOR DAMAGES FOR
                                              14                                                      VIOLATIONS OF FEDERAL CIVIL
                                                     MARCOS IZAGUIRRE BARRERA AND                     RIGHTS:
                                              15
                                                     CHRISTIAN ORELLANA BARRERA, by                         1. FOURTH AMENDMENT -
                                              16                                                               UNLAWFUL SEARCH AND
                                                     and through their Guardian Ad Litem,                      SEIZURE (42 U.S.C. §1983)
                                              17
                                                     MARIBEL BARRERA VASQUEZ,                               2. FIFTH AMENDMENT - TAKING
                                              18                                                               OF PRIVATE PROPERTY (42
                                                                                  Plaintiffs,                  U.S.C. §1983)
                                              19
                                                                                                            3. FOURTEENTH & FIFTH
                                              20                                                               AMENDMENTS - DUE PROCESS
                                                                                                               (42 U.S.C. §1983)
                                              21
                                                                    v.                                      4. FOURTH AMENDMENT –
                                              22                                                               DETENTION AND ARREST (42
                                                                                                               U.S.C. § 1983)
                                              23
                                                     COUNTY OF RIVERSIDE, RIVERSIDE                         5. MUNICIPAL LIABILITY –
                                              24                                                               RATIFICATION (42 U.S.C. § 1983)
                                                     COUNTY SHERIFF’S DEPARTMENT, and
                                              25                                                            6. MUNICIPAL LIABILITY –
                                                     DOES 1-25, inclusive,                                     INADEQUATE TRAINING (42
                                              26                                                               U.S.C. § 1983)
                                                                                 Defendants.
                                              27                                                            DEMAND OF TRIAL BY JURY
                                              28

                                                                                                  - 1 –
                                                                                                COMPLAINT
                                                   Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 2 of 18 Page ID #:2




                                              1

                                              2                                                 INTRODUCTION
                                              3
                                                        1. This civil rights action seeks compensatory and punitive damages from Defendants for
                                              4
                                                     violating various rights under the United States Constitution in connection with an invalid search
                                              5
                                                     warrant, arrest, taking of property and deprivation of rights. The aforementioned wrongdoing was not
                                              6

                                              7      based on probable cause. The subsequent harms and damages to Plaintiffs, as caused by Defendants

                                              8      actions, are detailed below and are to be incorporated into each and every separate cause of action.
                                              9
                                                         2. This complaint is brought by Plaintiff Marvin Barrera, and his mother Maribel Barrera-
                                              10
                                                     Vasquez (“Barrera”), both individually and as Guardian Ad Litem for her minor children Plaintiffs
                                              11
                                                     Marcos Barrera and Christian Barrera (collectively the “Plaintiffs”), against the Riverside County
                                              12
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13     Sheriff’s Department (“RCSD”) and the County of Riverside (“COUNTY”), (collectively the
         REYES & SETTLES, LLP




                                              14     “Defendants”), by which Barrera was subjected to an unlawful search and seizure of her residence,
                                              15
                                                     which directly led to her unlawful arrest and seizure of her personal property. Plaintiff Marvin
                                              16
                                                     Barrera, a minor at all material times mentioned herein, was removed from his home and from
                                              17
                                                     Barrera, along with his minor sibling Christian Barrera, to a foster care facility. Marcos Barrera was
                                              18

                                              19     removed from his home and from Barrera to a medical facility given his disability and medical issues.

                                              20         3. RCSD and COUNTY, violated Plaintiffs’ Fourth Amendment right to be protected against
                                              21
                                                     unreasonable and unlawful search and seizures. Plaintiffs bring this action under 42 U.S. Code §1983
                                              22
                                                     which declares “ Every person who, under color of any statute, ordinance, regulation, custom, or
                                              23
                                                     usage, of any State or Territory … subjects, or causes to be subjected, any citizen of the United States
                                              24

                                              25     or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or

                                              26     immunities secured by the Constitution and laws, shall be liable to the party injured in an action at
                                              27     law, suit in equity, or other proper proceeding for redress…”
                                              28

                                                                                                      - 2 –
                                                                                                    COMPLAINT
                                                   Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 3 of 18 Page ID #:3




                                              1         4. Plaintiffs were at all times relevant hereto residents of the County of Riverside, California and
                                              2
                                                     a person within the jurisdiction of the United States.
                                              3
                                                        5. Defendant Riverside County Sheriff’s Department, a local government entity created under
                                              4

                                              5
                                                     the laws of the state of California and an agency of Riverside County, which is a county pursuant to

                                              6      the laws of the State of California.

                                              7         5. At all relevant times, Defendant County of Riverside (“COUNTY”) is and was a municipal
                                              8
                                                     corporation existing under the laws of the State of California. COUNTY is a chartered subdivision of
                                              9
                                                     the State of California with the capacity to be sued. COUNTY is responsible for the actions,
                                              10
                                                     omissions, policies, procedures, practices, and customs of its various agents and agencies, including
                                              11

                                              12     the Riverside County Sheriff’s Department (“RCSD”) and its agents and employees. At all relevant
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13     times, Defendant COUNTY was responsible for assuring that the actions, omissions, policies,
         REYES & SETTLES, LLP




                                              14
                                                     procedures, practices, and customs of the RCSD and its employees and agents complied with the laws
                                              15
                                                     of the United States and of the State of California. At all relevant times, COUNTY was the employer
                                              16
                                                     of Defendants DOES 1-50.
                                              17

                                              18        6. Defendants DOES 1-10 (“DOE OFFICERS”) are police officers for the RCSD. DOE

                                              19     OFFICERS were acting under color of law within the course and scope of their duties as officers for
                                              20
                                                     the RCSD at all relevant times. Also, at all relevant times, DOE OFFICERS were acting with the
                                              21
                                                     complete authority and ratification of their principal, Defendant COUNTY.
                                              22
                                                        7. Defendants DOES 11-15 are supervisory officers for the RCSD who were acting under color
                                              23

                                              24     of law within the course and scope of their duties as officers for the RCSD. DOES 11-15 were acting

                                              25     with the complete authority and ratification their principal, Defendant COUNTY.
                                              26        8. Defendants DOES 15-20 are managerial, supervisorial, and policymaking employees of the
                                              27
                                                     RCSD, who were acting under color of law within the course and scope of their duties as managerial,
                                              28

                                                                                                      - 3 –
                                                                                                    COMPLAINT
                                                   Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 4 of 18 Page ID #:4




                                              1      supervisorial, and policymaking employees for the RCSD. DOES 15-20 were acting with the
                                              2
                                                     complete authority and ratification of their principal, Defendant COUNTY.
                                              3
                                                         9. Defendants DOES 21-25 are managerial, supervisorial, and policymaking and prosecutorial
                                              4

                                              5
                                                     decision-making employees of the COUNTY, who were acting under color of law within the course

                                              6      and scope of their duties as managerial, supervisorial, and policymaking and prosecutorial decision-

                                              7      making employees for the COUNTY.
                                              8
                                                         10. DOES 21-25 were acting with the complete authority and ratification of their principal,
                                              9
                                                     Defendant COUNTY.
                                              10
                                                         11. On information and belief, DOES 1-25 were residents of the County of Riverside.
                                              11

                                              12         12. In doing the acts and failing and omitting to act as hereinafter described, Defendants DOE
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13     OFFICERS and all DOE Defendants 1-25 were acting on the implied and actual permission and
         REYES & SETTLES, LLP




                                              14
                                                     consent of Defendants RCSD and COUNTY.
                                              15
                                                         13. The true names and capacities, whether individual, corporate, association or otherwise of
                                              16
                                                     Defendants DOES 1-25, inclusive, are unknown to Plaintiff, who otherwise sues these Defendants by
                                              17

                                              18     such fictitious names. Plaintiff may seek leave to amend this complaint to show the true names and

                                              19     capacity of these Defendants when they have been ascertained and new information comes to light.
                                              20
                                                     Each of the fictitiously named Defendants is responsible in some manner for the conduct or
                                              21
                                                     liabilities alleged herein.
                                              22
                                                        14.   At all times mentioned herein, every defendant was the agent of each and every other
                                              23

                                              24     defendant and had the legal duty to oversee and supervise the hiring, conduct, and employment of

                                              25     each and every defendant.
                                              26         15. All of the acts complained of herein by Plaintiffs against Defendants were done and
                                              27
                                                     performed by said Defendants by and through their authorized agents, servants, and/or employees, all
                                              28

                                                                                                    - 4 –
                                                                                                  COMPLAINT
                                                   Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 5 of 18 Page ID #:5




                                              1      of whom at all relevant times herein were acting within the course, purpose, and scope of said
                                              2
                                                     agency, service, and/or employment capacity. Moreover, Defendants and their agents ratified all of
                                              3
                                                     the acts complained of herein.
                                              4

                                              5
                                                         16.   DOES 1-25 are sued in their individual capacity.

                                              6                                          JURISDICTION AND VENUE

                                              7          17.   This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343 because
                                              8
                                                     Plaintiff asserts claims arising under the laws of the United States including 42 U.S.C. § 1983 and the
                                              9
                                                     Fourth, Fifth and Fourteenth Amendments of the United States Constitution.
                                              10
                                                         18.   Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants reside in this
                                              11

                                              12
41690 Ivy Street Suite B, Murrieta CA 92562




                                                     district and all incidents, events, and occurrences giving rise to this action occurred in this district.
  1-888-812-5549 – www.reyessettles.com




                                              13
                                                         19.   Also, “In determining the proper statute of limitations for actions brought under 42 U.S.C. §
         REYES & SETTLES, LLP




                                              14
                                                     1983, we look to the statute of limitations for personal injury actions in the forum state. See Azer v.
                                              15

                                              16     Connell, 306 F.3d 930, 935 (9th Cir. 2002). (Maldonado v. Harris (9th Cir. 2004) 370 F.3d 945,

                                              17     954.) “To protect parties who have a civil cause of action that accrued before or during the state of
                                              18
                                                     emergency related to the COVID-19 pandemic, the Judicial Council adopted California Rules of
                                              19
                                                     Court, emergency rule 9, which tolled statutes of limitations on the commencement of civil causes of
                                              20
                                                     action…[t]oll from April 6, 2020, until October 1, 2020, the statutes of limitation and repose for civil
                                              21

                                              22     causes of action that exceed 180 days...[t]he rule refers to civil causes of action, which include

                                              23     special proceedings. The rule also applies to limitations on filing of causes of action found in statutes
                                              24
                                                     other than the Code of Civil Procedure, including the limitations on causes of action found in, for
                                              25
                                                     example, the Family Code, Probate Code, and Public Resources Code.” See Judicial Council of
                                              26
                                                     California, Civil Practice and Procedure: Tolling of Statutes of Limitations in Response to COVID-
                                              27

                                              28     19 Pandemic, available at

                                                                                                       - 5 –
                                                                                                     COMPLAINT
                                                   Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 6 of 18 Page ID #:6




                                              1      https://jcc.legistar.com/View.ashx?M=A&ID=790621&GUID=A0ED0998-D827-4792-9BD1-
                                              2
                                                     A3A4FCF939AA.
                                              3
                                                        20.   To the extent where proper and necessary, the foregoing emergency rule 9 tolled the
                                              4

                                              5
                                                     limitations period pertinent to this action from April 6, 2020, through October 1, 2020.

                                              6                               FACTUAL ALLEGATIONS COMMON
                                                                                 TO ALL CLAIMS FOR RELIEF
                                              7

                                              8         21.   On July 18, 2019, deputies from the Riverside County Sheriff’s Department (“RCSD”)
                                              9      executed a search warrant (the “search warrant”) on a 2.38-acre parcel lot. Within this parcel lot,
                                              10
                                                     were two separate dwellings and addresses: Mr. Cesar Madrid’s (“Madrid”) dwelling at 30346 Yucca
                                              11
                                                     Avenue, Lakeview (or Nuevo), CA, 92550 (OR 92567), (hereinafter “30346 Yucca Avenue” or
                                              12
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13     “Madrid’s property”) and Barrera’s dwelling at 30350 Yucca Avenue, Lakeview (or Nuevo), CA,
         REYES & SETTLES, LLP




                                              14     92550 (or 92567), (hereinafter “30350 Yucca Avenue” or “Barrera’s property”). Barrera was renting
                                              15     the dwelling and property at 30350 Yucca Avenue and was under a lease agreement with her landlord
                                              16
                                                     Erika Madrid. The 30346 Yucca Avenue property, at the time of the issuance and execution of the
                                              17
                                                     search warrant was under the dominion and control of Madrid, Erika Madrid’s father, and never was,
                                              18
                                                     or never has or had been under the dominion and control of Plaintiffs.
                                              19

                                              20        22.   At all material times mentioned herein, the Madrid’s and Barrera’s properties were

                                              21     separately and conspicuously separated by fences; each of those properties were privately gated and
                                              22
                                                     each property with an independent entry point.
                                              23
                                                        23.   Upon execution of the search warrant, deputies illegally searched Plaintiffs’ home which
                                              24
                                                     led to an illegal seizure of private and personal property of Barrera and Barrera’s unlawful arrest.
                                              25

                                              26        24.   About a month prior to the execution of the search warrant, on June 22, 2019, the Riverside

                                              27     County Sheriff’s Department conducted aerial reconnaissance via helicopter in the Lakeview area of
                                              28

                                                                                                     - 6 –
                                                                                                   COMPLAINT
                                                   Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 7 of 18 Page ID #:7




                                              1      Riverside County. An officer saw that the property identified as Parcel Number 426-260-006-2,
                                              2
                                                     contained two plastic covered greenhouse structures and one large, uncovered marijuana garden.
                                              3
                                                        25.   Thereafter, on July 9 and/or July 10, 2019, the Sheriff’s Department conducted additional
                                              4

                                              5
                                                     aerial reconnaissance and confirmed seeing the marijuana in the same location as before. An arial

                                              6      photo of the 2.38-acre parcel was taken by the RCSD and clearly showed: a fenced line measuring

                                              7      approximate 6’ divided 30346 Yucca Avenue (Madrid’s property) to the West of the parcel with the
                                              8
                                                     alleged “2 clear plastic covered greenhouse structures” and the alleged “large uncovered marijuana
                                              9
                                                     garden;” that the alleged “marijuana garden” was “surrounded by a light brown fence with mesh
                                              10
                                                     covering” to the South and West of the alleged marijuana garden; and that the other side of the fenced
                                              11

                                              12     line to the West portrayed 30350 Yucca Avenue (Barrera’s property), with no signs of cultivation of
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13     any plants or any suggestion that would indicate the existence of any marijuana plants. The search
         REYES & SETTLES, LLP




                                              14
                                                     warrant described Plaintiffs’ dwelling as a residence located in the 2.38-acre parcel as a yellow
                                              15
                                                     mobile home exterior with a white trim and a gray shingle roof that is enclosed by a cinderblock wall
                                              16
                                                     with brown wrought iron attached to the top of the wall.
                                              17

                                              18        26.   On July 18, 2019, the day the search warrant was executed, the RCSD found at 30346

                                              19     Yucca Avenue (Madrid’s property): 500 mature marijuana plants, nine large 40-gallon bags of
                                              20
                                                     processed marijuana in the horse stables, and fans typically used in the growing of marijuana.
                                              21
                                                        27.   On information and belief, the RCSD knew, based on the Affiant’s Declaration to the
                                              22
                                                     search warrant, and based on the color picture attached thereto that: (i) a fenced line was present
                                              23

                                              24     measuring approximate 6’ divided 30346 Yucca Avenue (Madrid’s property) to the West of the

                                              25     parcel with the alleged “2 clear plastic covered greenhouse structures” and the alleged “large
                                              26     uncovered marijuana garden;” (ii) that the alleged “marijuana garden” was “surrounded by a light
                                              27
                                                     brown fence with mesh covering” to the South and West of the alleged marijuana garden; (iii) that the
                                              28

                                                                                                     - 7 –
                                                                                                   COMPLAINT
                                                   Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 8 of 18 Page ID #:8




                                              1      other side of the fenced line to the West portrayed 30350 Yucca Avenue (Barrera’s property) showed
                                              2
                                                     no signs of cultivation of any plants or any suggestion that would indicate the existence of any
                                              3
                                                     marijuana plants. The RCSD knew, and had reason to know, that there was an approximate and
                                              4

                                              5
                                                     unambiguous 6’ fence line dividing 30346 Yucca Avenue and 30350 Yucca Avenue, as shown in the

                                              6      color picture added to Attachment “A” of the search warrant. Also, Attachment “A” of the search

                                              7      warrant referred to a “residence” located in the parcel as a “yellow mobile home exterior with a white
                                              8
                                                     trim and a gray shingle roof” and said “property enclosed by a cinderblock wall with brown wrought
                                              9
                                                     iron attached to the top of the wall.”
                                              10
                                                        28.    The foregoing home surrounded by a “cinderblock wall with brown wrought iron attached
                                              11

                                              12     to the top of the wall” was no other than Barrera’s 30350 Yucca Avenue property which was a
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13     separately leased as four-corners fenced property with an independent entry point.
         REYES & SETTLES, LLP




                                              14
                                                        29.    On information and belief, at the time the search warrant was authored and issued,
                                              15
                                                     consisted, and consistent with Attachment A of the search warrant, of the following: (i) to the East
                                              16
                                                     side, a “cinderblock wall with brown wrought iron attached to the top of the wall” as described in
                                              17

                                              18     Attachment A of the search warrant; (ii) to the South, the continuation of the “cinderblock wall with

                                              19     brown wrought iron attached to the top of the wall;” (iii) to the West, an unmistakably vinyl fence
                                              20
                                                     approximately 6’ in height and attached to the “cinderblock wall with brown wrought iron attached to
                                              21
                                                     the top of the wall” coming from the South; (iv) to the North, another prominent “cinderblock wall,”
                                              22
                                                     approximately 6’ in height with “brown wrought iron attached to the top.”
                                              23

                                              24        30.    On information and belief, and according to the Riverside County Parcel Report (“County

                                              25     Parcel Report”) in existence at the time of the Affiant’s Declaration and issuance of the Search
                                              26     Warrant, the parcel identified in the Affiant’s Declaration of the Search Warrant had two distinct
                                              27
                                                     units placed over subdivided lots. Specifically, the County Parcel Report identified: (i) The parcel
                                              28

                                                                                                     - 8 –
                                                                                                   COMPLAINT
                                                   Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 9 of 18 Page ID #:9




                                              1      with a lot size of 2.38 acres, with approved “SUBDIVISION” of the 2.38 acres into “4” lots
                                              2
                                                     measuring “1/2 AC LOTS;” (ii) one property built in 1972 with a 1,440 sq. ft. area; (iii) another
                                              3
                                                     dwelling constructed in the year 2009 with “garage type” “ATTACHED,” with 1,399 sq. ft. of
                                              4

                                              5
                                                     property area. Moreover, the Transportation and Land Management Agency of Riverside County

                                              6      (“Land Management Agency”), had in fact approved to the owner of the parcel on May 26, 2009, the

                                              7      building of the above-mentioned second unit as a “2ND UNIT SFR 1408 SQFT/GAR 502
                                              8
                                                     SQFT/PATIOS 214 SQF” with the “SITUS” identified as 30346 Yucca Ave.
                                              9
                                                        31.   On information and belief, the Office of the Treasurer - Tax Collector of Riverside County
                                              10
                                                     (“Treasurer Tax Collector,” had identified both properties over the parcel as independent of each
                                              11

                                              12     other with distinct addresses: 30346 Yucca Ave, Nuevo, CA 92567 and 30350 Yucca Ave, Nuevo,
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13     CA 92567. Also, the Assessor – Recorder of the Riverside County Clerk office (“County Clerk”),
         REYES & SETTLES, LLP




                                              14
                                                     had identified the parcel with a “Type SFD with Secondary Unit(s)” as “Building 1” constructed in
                                              15
                                                     the year “1972” and “Building 2” constructed in the year “2009.” Not less important, the U.S. Postal
                                              16
                                                     Service and the United Parcel Service has particularly identified the foregoing addresses as
                                              17

                                              18     independent of each other for mail and parcel delivery purposes.

                                              19        32.   On information and belief, the RCSD knew or had reason to know, that the buildings and
                                              20
                                                     properties they noticed during their aerial observations were in fact two separate dwellings,
                                              21
                                                     separately gated and fenced properties not part of the same curtilage as to each other, thus, the RCSD
                                              22
                                                     needed to secure a warrant for each dwelling and property.
                                              23

                                              24        33.   On information and belief, the RCSD failed to secure a warrant for Barrera’s property but

                                              25     nevertheless proceeded to search and seizure the Plaintiffs’ dwelling on July 18, 2021.
                                              26        34.   According to the RCSD’s Incident Report (“incident report”) in connection to the search
                                              27
                                                     warrant, “deputies contacted” Barrera “in the front manufactured home on the property,” that is, the
                                              28

                                                                                                     - 9 –
                                                                                                   COMPLAINT
                                               Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 10 of 18 Page ID #:10




                                              1    Barrera’s property. Madrid was also “contacted” by deputies Sheriff’s Department while Madrid
                                              2
                                                   “was tending to the main property near the large marijuana grows,” that is, the Madrid’s property.
                                              3
                                                   Also, “numerous juveniles of varying age were located in the manufactured home,” that is, the
                                              4

                                              5
                                                   Plaintiffs other than Barrera in the instant action.

                                              6       35.    According to the incident report, the RCSD seized thousands of dollars in U.S. currency

                                              7
                                                   from Barrera’s property and an i-phone.
                                              8
                                                      36.    Interviews with Madrid and Barrera during the execution of the search warrant revealed
                                              9
                                                   that Barrera had knowledge of the marijuana cultivation on 30346 Yucca Avenue, but that she was
                                              10

                                              11   not involved in any way with the marijuana cultivation operation at Madrid’s property, and that she

                                              12   and her boyfriend, Mr. Villasenor-Aguirre, had been renting the 30350 Yucca Avenue property.
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13
                                                      37.    Madrid and Barrera were arrested on July 18, 2019. Barrera was subsequently charged and
         REYES & SETTLES, LLP




                                              14
                                                   prosecuted with violation of Health & Saf. Code §§ 11358(c) and 11359(b) by the Office of the
                                              15
                                                   District Attorney of Riverside County Case No. RIM1909121 from evidence seized under the Search
                                              16

                                              17   Warrant that was issued specifically, exclusively, and solely on probable cause observed at her

                                              18   landlord’s property located at 30346 Yucca Avenue.
                                              19
                                                      38.    On information and belief, Barrera’s minor children and Plaintiffs Marcos and Christian
                                              20
                                                   were taken away by child welfare officials in Riverside County. Also, Plaintiff Marvin Barrera, a
                                              21
                                                   minor at the time, was also taken away from Barrera by said child welfare officials. Barrera was
                                              22

                                              23   precluded thereafter on making any decisions about her children’s care and at some point, precluded

                                              24   from knowing the whereabouts of her child Marcos.
                                              25      39.    On information and belief, due to his disability and medical condition at the time of his
                                              26
                                                   mother’s (Barrera) arrest, Plaintiff Marcos was taken to one or more medical facilities where he was
                                              27
                                                   eventually intubated to deliver nutrients and/or fluids and/or medications, however, prior to Barrera’s
                                              28

                                                                                                     - 10 –
                                                                                                   COMPLAINT
                                               Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 11 of 18 Page ID #:11




                                              1    arrest, Plaintiff Marcos was not in need of any intubated method to deliver nutrients and/or fluids
                                              2
                                                   and/or medications into his system.
                                              3
                                                         40.   On information and belief, Plaintiff Christian and Plaintiff Marvin were taken by Riverside
                                              4

                                              5
                                                   County welfare officials to a care facility and/or foster care facility.

                                              6          41.   On information and belief, because of the aforesaid charges and prosecution of Barrera, the

                                              7    children were unable to see their mother, Plaintiff Barrera, for an extended period of time.
                                              8
                                                         42.   On information and belief, Barrera was part of a child custody case in the county of
                                              9
                                                   Riverside because of the foregoing charges and prosecution.
                                              10
                                                         43.   On or about February 18, 2020, some of Barrera’s seized property in connection to the
                                              11

                                              12   search warrant was forfeited to the state and distributed by the Riverside County District Attorney’s
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13   Office under case No. RIC1904441.
         REYES & SETTLES, LLP




                                              14
                                                         44.   On information and belief, Barrera was forced to forfeit some of her property due to the
                                              15
                                                   criminal charges she was facing, and the child custody matters triggered by the unlawful search,
                                              16
                                                   seizure, and arrest.
                                              17

                                              18         45.   On or about February 16, 2021, the Superior Court of California for Riverside County,

                                              19   under Case No. RIM1909121, granted that all property seized from Barrera’s property and any
                                              20
                                                   statements made by Barrera, because of the illegal search and seizure that occurred on July 18, 2019,
                                              21
                                                   be suppressed.
                                              22
                                                         46.   Barrera was eventually exonerated and all charges against her were dismissed. Also,
                                              23

                                              24   Barrera gained custody again of her minor children.

                                              25

                                              26
                                                   \\\
                                              27

                                              28   \\\

                                                                                                     - 11 –
                                                                                                   COMPLAINT
                                               Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 12 of 18 Page ID #:12




                                              1                                           FIRST CLAIM
                                              2                 FOURTH AMENDMENT - UNLAWFUL SEARCH AND SEIZURE
                                                                                         (42 U.S.C. § 1983)
                                              3
                                                        (By Plaintiff Maribel Barrera Against Defendants, and Does 1 through 25, inclusive)
                                              4
                                                      47.   Plaintiffs re-alleges the paragraphs above as if set forth fully herein.
                                              5

                                              6       48. Barrera’s property at 30350 was illegally searched because officers lacked probable cause to

                                              7    support the search warrant as to her property.
                                              8
                                                      49.   Any and all illegal activity that was observed by the RCSD during the arial
                                              9
                                                   reconnaissance was found at 30346 Yucca Avenue, property that was under the dominion and control
                                              10
                                                   of Erika Madrid and/or Madrid and not Barrera.
                                              11

                                              12      50.   Additionally, during said arial reconnaissance, it was made evident to and noted by law
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13   enforcement that there were indeed two separate properties on the 2.38-acre parcel, and there was an
         REYES & SETTLES, LLP




                                              14
                                                   unmistakable 6’ vinyl fence that separated the two properties.
                                              15
                                                      51.   There was additional ample evidence that existed at the time of the issuance and execution
                                              16
                                                   of the search warrant that would have further indicated that the two properties were in fact separate
                                              17

                                              18   dwelling with their own respective addresses: such as a Riverside County Parcel Report which

                                              19   identified that the 2.38- acre parcel with approved “SUBDIVISION” into “4” lots measuring “1/2 AC
                                              20   LOTS” had one property built in 1972 with a 1,440 sq. ft. area and another dwelling constructed in
                                              21
                                                   the year 2009with “garage type “ATTACHED,” with 1,399 sq.ft. of property area. Also, the Office of
                                              22
                                                   the Treasurer - Tax Collector of Riverside County has identified both properties over the parcel as
                                              23

                                              24
                                                   independent of each other with distinct addresses: 30346 Yucca Ave, Nuevo, CA 92567and 30350

                                              25   Yucca Ave, Nuevo, CA 92567.

                                              26      52.   On information and belief, the RCSD’s execution of the search warrant upon Barrera’s
                                              27
                                                   property was a deficiency that would have been apparent to any reasonable well-trained officer.
                                              28

                                                                                                      - 12 –
                                                                                                    COMPLAINT
                                               Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 13 of 18 Page ID #:13




                                              1       53.     The RCSD’s failure to secure a valid warrant, based on probable cause, for each
                                              2
                                                   independent dwelling and a failure to establish probable cause to search Barrera’s property made the
                                              3
                                                   search, removal of private property, and unlawful arrest that occurred on July 18, 2019, illegal and a
                                              4

                                              5
                                                   clear violation of Barrera’s right to be free from unreasonable search and seizure as guaranteed by the

                                              6    Fourth Amendment to the United States Constitution and applied to state actors by the Fourteenth

                                              7    Amendment.
                                              8
                                                      54.     Plaintiffs also seeks attorney’s fees and costs under this claim.
                                              9
                                                                                             SECOND CLAIM
                                              10                       FIFTH AMENDMENT – TAKING OF PRIVATE PROPERTY
                                              11                                             (42 U.S.C. § 1983)
                                                            (By Plaintiff Maribel Barrera Against Defendants, and Does 1 through 25, inclusive)
                                              12
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13      55.     Plaintiffs re-alleges the paragraphs above as if set forth fully herein.
         REYES & SETTLES, LLP




                                              14      56.     At the time the execution of the search warrant took place, the RCSD seized thousands of
                                              15
                                                   dollars in U.S. currency and an i-phone which were found inside Barrera’s property.
                                              16
                                                      57.     Upon, Barrera’s unlawful arrest, a dog that was on Barrera’s property was also removed
                                              17
                                                   and never returned and placed in the custody of officials from the Riverside County animal control
                                              18

                                              19   agency.

                                              20      58.     The RCSD conducted an illegal search of Barrera’s property, and thus
                                              21
                                                   everything that was taken from the property was essentially taken illegally and this includes Barrera’s
                                              22

                                              23   private property.

                                              24      59.     The RCSD, and all Defendants, violated Barrera’s rights, guaranteed by the Fifth
                                              25
                                                   Amendment, that protects person’s from having their private property being taken by the government,
                                              26
                                                   for public use, without just compensation.
                                              27

                                              28

                                                                                                     - 13 –
                                                                                                   COMPLAINT
                                               Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 14 of 18 Page ID #:14




                                              1        60.     Barrera unjustly, and in violation of her substantive Civil and Constitutional rights hadher
                                              2
                                                   life, liberty, children, private property and freedom taken from her, without proper notice and an
                                              3
                                                   opportunity to be heard. Barrera unjustly, and in violation of her substantive Civil and Constitutional
                                              4

                                              5
                                                   rights had her children and property taken from her without proper notice and a substantive

                                              6    opportunity to be heard, in violation of her Constitutional privileges and protections.

                                              7        61.     Barrera’s money and personal property was seized by Defendants without just
                                              8
                                                   compensation to her, under the guise of “asset forfeiture” in violation of her rights, and purportedly
                                              9
                                                   for the public purpose of combating crime and/or for public use.
                                              10
                                                       62.     Plaintiffs also seeks attorney’s fees and costs under this claim.
                                              11

                                              12                                      THIRD CLAIM
41690 Ivy Street Suite B, Murrieta CA 92562




                                                     FIFTH AMENDMENT& FOURTEENTH AMENDMENT – DUE PROCESS VIOLATION
  1-888-812-5549 – www.reyessettles.com




                                              13
                                                                                     (42 U.S.C. § 1983)
         REYES & SETTLES, LLP




                                              14            (By ALL Plaintiffs Against Defendants, and Does 1 through 25, inclusive)
                                              15
                                                       63.     Plaintiffs re-alleges the paragraphs above as if set forth fully herein.
                                              16
                                                       64.     Plaintiffs had a cognizable interest under the Due Process Clause of the Fifth and
                                              17
                                                   Fourteenths Amendments to be free form deprivation of life, liberty, or property without due process
                                              18

                                              19   of law.

                                              20       65.     When Ms. Barrera-Vasquez was unlawfully arrested, her children were taken away by
                                              21
                                                   Riverside County welfare officials to a care facility/facilities and/or foster care facility/facilities
                                              22
                                                   and/or medical facility/facilities, causing additional emotional pain and distress to both her and her
                                              23
                                                   children.
                                              24

                                              25       66.     The RCSD officials acted with indifference to Barrera’s rights when they illegally searched

                                              26   her residence, unlawfully took her private property, unlawfully took her children, and unlawfully
                                              27
                                                   arrested her on July 18, 2019.
                                              28

                                                                                                      - 14 –
                                                                                                    COMPLAINT
                                               Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 15 of 18 Page ID #:15




                                              1       67.     Barrera, unjustly and in violation of her substantive Civil and Constitutional rights, had her
                                              2
                                                   life, liberty, children, private property and freedom taken from her, by Defendants, without proper
                                              3
                                                   notice and an opportunity to be heard, and without probable cause. Barrera unjustly, and in violation
                                              4

                                              5
                                                   of her substantive Civil and Constitutional rights had her freedoms, children and property taken from

                                              6    her, by Defendants, without proper notice and a substantive opportunity to be heard, in violation of

                                              7    her Constitutional due process privileges and protections and without probable cause.
                                              8
                                                      68.     Plaintiffs also seeks attorney’s fees and costs under this claim.
                                              9
                                                                                            FOURTH CLAIM
                                              10                          FOURTH AMENDMENT – DETENTION AND ARREST
                                              11                                             (42 U.S.C. § 1983)
                                                            (By Plaintiff Maribel Barrera Against Defendants, and Does 1 through 25, inclusive)
                                              12
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13      69.     Plaintiffs re-alleges the paragraphs above as if set forth fully herein.
         REYES & SETTLES, LLP




                                              14      70.     The RCSD detained Barrera and arrested her without probable cause.
                                              15
                                                      71.     When the RCSD placed Barrera in handcuffs, and locked her in their patrol car, they
                                              16
                                                   violated Barrera’s right to be secure in her person against unreasonable searches and seizures as
                                              17
                                                   guaranteed to Barrera under the Fourth Amendment to the United States Constitution and applied to
                                              18

                                              19   state actors by the Fourteenth Amendment.

                                              20      72.      The conduct of Defendants was willful, wanton, malicious, and done with reckless
                                              21
                                                   disregard for the rights and safety of Plaintiff and therefore warrants the imposition of exemplary and
                                              22
                                                   punitive damages as to Defendants.
                                              23

                                              24       73.     As a result of their misconduct, Defendants are liable for Plaintiff’s injuries, either because
                                              25
                                                   they were integral participants in the wrongful detention and arrest, or because they failed to
                                              26
                                                   intervene to prevent these violations.
                                              27
                                                      74.     Plaintiffs also seeks attorney’s fees and costs under this claim.
                                              28

                                                                                                     - 15 –
                                                                                                   COMPLAINT
                                               Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 16 of 18 Page ID #:16




                                              1                                            FIFTH CLAIM
                                              2                            MUNICIPAL LIABILITY – RATIFICATION
                                                                                          (42 U.S.C. § 1983)
                                              3
                                                                (By ALL Plaintiffs Against Defendants, and Does 1 through 25, inclusive)
                                              4
                                                      75.   Plaintiffs re-alleges the paragraphs above as if set forth fully herein.
                                              5

                                              6       76.   Defendants acted under color of law; the acts of Defendants deprived Plaintiffs of their

                                              7    rights under the United States Constitution. Upon information and belief, final policymakers, acting
                                              8    under color of law, who had final policymaking authority concerning the acts of Defendants, ratified
                                              9
                                                   Defendants’ acts and the bases for them. Upon information and belief, the final policymakers knew of
                                              10
                                                   and specifically approved of Defendants’ acts.
                                              11

                                              12
                                                      77.   Upon information and belief, final policymakers determined (or will determine) that the
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13   acts of Defendants were “within policy.”
         REYES & SETTLES, LLP




                                              14      78.    By reason of the aforementioned acts and omissions, Plaintiffs have suffered loss of the
                                              15
                                                   love, companionship, affection, comfort, care, society, training, guidance, and support as applicable
                                              16
                                                   to Barrera and her children. The aforementioned acts and omissions also caused Plaintiffs’ pain and
                                              17
                                                   suffering, loss of enjoyment of life, and physical and emotional pain, suffering and distress.
                                              18

                                              19      79.   Accordingly, Defendants COUNTY, the RCSD and DOES 1-25 each are liable to Plaintiffs

                                              20   for compensatory damages under 42 U.S.C. § 1983.
                                              21
                                                      80.   Plaintiff also seeks attorney’s fees and costs under this claim.
                                              22

                                              23                                           SIXTH CLAIM
                                                                      MUNICIPAL LIABILITY – INADEQUATE TRAINING
                                              24
                                                                                          (42 U.S.C. § 1983)
                                              25                (By ALL Plaintiffs Against Defendants, and Does 1 through 25, inclusive)
                                              26
                                                     81.    Plaintiffs re-alleges the paragraphs above as if set forth fully herein.
                                              27
                                                     82.    Defendants acted under color of law.
                                              28

                                                                                                    - 16 –
                                                                                                  COMPLAINT
                                               Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 17 of 18 Page ID #:17




                                              1          83.   The acts of Defendants deprived Plaintiffs of their particular rights under the United States
                                              2
                                                   Constitution.
                                              3
                                                         84.   The training policies of Defendants COUNTY AND the RCSD were not adequate to train its
                                              4

                                              5
                                                   officers to handle the usual and recurring situations with which they must deal.

                                              6          85.   Defendants COUNTY and the RCSD were deliberately indifferent to the obvious

                                              7    consequences of its failure to train its officers adequately.
                                              8
                                                         86.   The failure of Defendants RCSD and COUNTY to provide adequate training caused the
                                              9
                                                   deprivation of Plaintiffs’ rights by Defendants; that is, Defendants’ failure to train is so closely
                                              10
                                                   related to the deprivation of the Plaintiffs’ rights as to be the moving force that caused the ultimate
                                              11

                                              12   injuries.
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13         87.   On information and belief, the RCSD and COUNTY failed to train DOE OFFICERS
         REYES & SETTLES, LLP




                                              14
                                                   properly and adequately.
                                              15
                                                         88.   By reason of the aforementioned acts and omissions, Plaintiffs have suffered loss of the
                                              16
                                                   love, companionship, affection, comfort, care, society, training, guidance, and support of each other.
                                              17

                                              18   The aforementioned acts and omissions also caused Plaintiffs’ pain and suffering, loss of enjoyment

                                              19   of life, and family.
                                              20
                                                         89.   Accordingly, Defendants RCSD, COUNTY and DOES 1-25 are each liable to Plaintiffs for
                                              21
                                                   compensatory damages under 42 U.S.C. § 1983.
                                              22
                                                         90.   Plaintiffs also seeks attorney’s fees and costs under this claim.
                                              23

                                              24

                                              25   \\\
                                              26   \\\
                                              27
                                                   \\\
                                              28

                                                                                                       - 17 –
                                                                                                     COMPLAINT
                                               Case 5:21-cv-01172-JGB-KK Document 1 Filed 07/14/21 Page 18 of 18 Page ID #:18




                                              1                                            PRAYER FOR RELIEF
                                              2
                                                      Wherefore, Plaintiff prays for the following relief:
                                              3

                                              4
                                                   (a) Compensatory general and special damages according to proof;

                                              5    (b) Exemplary and/or punitive damages against Defendants, according to proof;

                                              6    (c) Reasonable attorney’s fees and expenses of litigation as provided for by 42 U.S.C. § 1988 and
                                              7
                                                   whatever other provision of law may be applicable;
                                              8
                                                   (d) Costs of suit necessarily incurred herein; and,
                                              9
                                                   (e) Such further relief as the court deems just or proper.
                                              10

                                              11

                                              12   DATED: July 14, 2021.                        Respectfully Submitted,
41690 Ivy Street Suite B, Murrieta CA 92562
  1-888-812-5549 – www.reyessettles.com




                                              13
                                                                                                REYES & SETTLES, LLP
         REYES & SETTLES, LLP




                                              14

                                              15

                                              16

                                              17                                                Luis F. Reyes, Esq.
                                                                                                Attorney for Plaintiff
                                              18
                                                                                                Reyes & Settles, LLP
                                              19                                                41690 Ivy Street, Suite B
                                                                                                Murrieta, CA 92562
                                              20
                                                                                                Telephone: 888-812-5549
                                              21                                                Facsimile: 866-877-0311
                                                                                                E-mail: Luis@reyessettles.com
                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                                                                   - 18 –
                                                                                                 COMPLAINT
